NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



IMPLANTIS ORAL AND FACIAL                    )
SURGERY, P.A.,                               )
                                             )
             Appellant,                      )
                                             )
v.                                           )
                                             )      Case No. 2D18-1243
STONE THAYER,                                )
                                             )
             Appellee.                       )
                                             )

Opinion filed October 2, 2019.

Appeal from the Circuit Court for Sarasota
County; Andrea McHugh, Judge.

Robin Bresky, Jonathan Mann and
Jeremy Dicker of Law Offices of Robin
Bresky, Boca Raton, for Appellant.

Brian D. Goodrich and David A. Wallace
of Bentley & Bruning, P.A., Sarasota, for
Appellee.



PER CURIAM.


             Affirmed.



NORTHCUTT, MORRIS, and SLEET, JJ., Concur.